Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 12, and 19 of the current application teaches similar subject matter as the prior art of He et al. (US 2019/0087455).  However claims 1, 12, and 19 are allowed for the reasons pointed out by the applicant’s remarks filed on 07/15/2021 (pages 8-11).  Specifically, the prior art fails to teach “applying, by the one or more computer systems, a second machine learning model to the natural language query to produce one or more search parameters associated with a first intention in the one or more search intentions, wherein the one or more search parameters comprise a field and a value of the field” as recited in claims 1 and 19 and “apply a second machine learning model to the natural language query to produce one or more search parameters associated with a first intention in the one or more search intentions, wherein the one or more search parameters comprise a field and a value of the field” as recited in claim 12.
Claims 2-11, 13-18, and 20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Cited Art
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ferrydiansyah et al. (US 2018/0052824) discloses task identification and completion based on natural language query.
Sarikaya (US 2017/0249309) discloses interpreting and resolving conditional natural language queries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SATWANT K SINGH/Primary Examiner, Art Unit 2672